Citation Nr: 1230493	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  10-42 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for diabetes mellitus Type II, claimed as due to exposure to herbicides in service, and if so whether service connection should be granted.  

2.  Entitlement to service connection for prostate cancer, claimed as due to exposure to herbicides in service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to June 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota that reopened a previously-denied claim of entitlement to service connection for diabetes mellitus Type II and denied the claim on the merits.  The rating decision on appeal also denied service connection for prostate cancer.

In March 2012 the Veteran testified before the undersigned Veterans Law Judge (VLJ) in a videoconference hearing from the RO.  A transcript of his testimony is of record.

Following the videoconference hearing cited above the Veteran submitted additional documents to the Board in the form of records pertaining to the use of herbicides outside Vietnam, along with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  Service connection for diabetes mellitus Type II was denied by a rating decision in June 2008.  The Veteran did not appeal that decision and did not submit any relevant evidence within one year of the decision.  

2.  Evidence received since June 2008 is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for diabetes mellitus Type 2.
 
3.  The Veteran has been diagnosed with prostate cancer and with diabetes mellitus Type II, both of which disorders may be presumptively service-connected if exposure to certain herbicide agents is shown.

4.  The Veteran did not serve in an area in which exposure to herbicide agents may be presumed and is not shown to have been exposed to herbicides in service.

5.  Diabetes mellitus and prostate cancer are not shown to be etiologically related to service, and neither disorder was present to a compensable degree within the first year after discharge from service.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claim for service connection for a diabetes mellitus Type 2.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2011).

2.  Diabetes mellitus is not due to or aggravated by service, nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.313 (2011). 

2.  Prostate cancer is not due to or aggravated by service, nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.313 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied under the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The VA is required to assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  The VA is required to notify a claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, the VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, the VA will attempt to obtain on behalf of the claimant.  In addition, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant be provided "at the time" of, or "immediately after," the VA's receipt of a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

VA must notify the claimant that, should service connection be awarded, a disability rating and an effective date for the award of benefits will be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the RO provided the Veteran with VCAA-compliant notice, to include the disability-rating and effective-date elements of a service connection claim, prior to the rating decision on appeal.  Because the Board has granted the Veteran's request to reopen the previously-denied claim, no discussion of the notice regarding "new and material evidence" is required.
 
The record also reflects that service treatment records (STRs) and all available post-service medical evidence identified by the Veteran has been obtained.  The Social Security Administration responded to a query by the RO by stating that the agency has no disability records pertaining to the Veteran on file.  Remand for medical examination is not required because the issue on appeal does not turn on a medical question.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011). 

The Veteran was afforded a hearing before the Board in March 2012 at which he was represented by a service representative.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, at the hearing the VLJ noted that basis of the prior determination and noted the elements of the claims that were lacking to substantiate the claim for benefits; specifically, the VLJ elicited testimony regarding exposure to tactical herbicides during service.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits (specifically, he described the circumstances of his claimed exposure to tactical herbicides).  Thus, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the appeal based on the current record.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Thus, the Board will address the merits of the Veteran's appeal.

New and Material Evidence

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

Also, courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

Evidence and Analysis

The Veteran originally claimed service connection for diabetes mellitus Type 2 in August 2007.  He asserted in his claim that he had been exposed to Agent Orange in Okinawa while unloading aircraft from Vietnam.  

The RO denied service connection for diabetes mellitus by a rating decision in June 2008.  The RO found in its rating decision that the Department of Defense did not show Okinawa as a place where Agent Orange was stored or tested, so exposure to herbicides in service was not shown.  The Veteran was notified of the decision by a letter dated June 4, 2008.
 
The Veteran did not file a notice of disagreement (NOD) within the appeal period.  Further, no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2011); Bond, 659 F.3d 1362; see also Buie, 24 Vet. App. 242, 251-52.  Thus, the June 2008 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2011).  

The evidence associated with the file since the June 2008 rating decision includes, in relevant part, "buddy statements" from a number of servicemembers who attest to witnessing drums of herbicide being shipped through Okinawa.  The evidence above is "new" in that it was not previously before the RO and is "material" in that it related directly to an element required to establish entitlement to service connection that was previously not of record (i.e., exposure to herbicides in service).  It is accordingly material and sufficient to reopen the claim.  Shade, 24 Vet. App. 110.  The Veteran's appeal is granted to that extent.

Entitlement to Service Connection

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be presumed for diabetes mellitus and for prostate cancer if those diseases became manifest to a compensable degree within the first year after discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  Service connection for diabetes mellitus and for prostate cancer may also be presumed where the veteran was exposed to certain herbicides during service.  38 C.F.R. §§ 3.307, 3.309(e).  

For the purpose of establishing entitlement to presumptive service connection, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and, picloram.  38 C.F.R. § 3.307(a)(5).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1313, 1316; Jandreau, 492 F.3d 1372, 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. 498, 511. 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Evidence and Analysis

The Board notes at the outset that the Veteran has been competently diagnosed with history of prostate cancer and with diabetes mellitus Type II (see VA history and physical examination dated in June 2007).  Accordingly, the first element of service connection is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

Service treatment records do not show either prostate cancer or diabetes mellitus in service.  The Veteran reported an April 2010 Statement in Support of Claim that he had prostate cancer surgery in 1992 and that high blood sugar diabetes was diagnosed in 1997.  As these dates are 30 years or more after the Veteran's discharge from service the Board finds no indication that the diseases became manifest to a compensable degree within the first year after discharge from service.  Therefore, presumptive service connection for chronic disability under 38 C.F.R. § 3.309(a) is not available.  The Veteran has not asserted, nor does the record show, that he had continuous symptoms since his discharge from service, so consideration of service connection as a chronic disorder  under 38 C.F.R. § 3.303(b) is also not applicable.

The Veteran in this case asserts entitlement to presumptive service connection for diabetes mellitus Type II and for prostate cancer under 38 C.F.R. § 3.309(e) as disorders caused by exposure to herbicides.  Because he is asserting a common etiology for both claimed disorders, the Board will consider the two together.

The file contains letters from VA physician JAC (dated in October 2009) stating the Veteran's prostate cancer and diabetes mellitus are caused by his "known exposure to Agent Orange."  Similarly, a September 2011 statement from VA clinical nurse specialist RLT asserts that the Veteran's conditions are most likely due to exposure to Agent Orange, and an October 2011 statement by VA physician's assistant BD states the Veteran's co-morbid conditions are definitely related to exposure to Agent Orange during active service.  In regard to these letters, the Board notes that a relationship between herbicide exposure and the claimed medical disorders is presumptive, and the missing element in this case is not medical nexus but rather evidence of actual herbicide exposure.  As these opinion providers possess no competence as to the use or storage of agent orange during the Veteran's period of service, their opinions are afforded no probative value in the context of this appeal.  

There is a rebuttable presumption of exposure to herbicides if claimant served in the Republic of Vietnam during the period January 9, 1962 to May 7, 1975.  See 38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. § 3.307.  VA has also established the use of tactical herbicides on the demilitarized zone (DMZ) of Korea and on the perimeters of air bases in Thailand during specific periods, but the Veteran does not assert service in the Republic of Vietnam, Republic of Korea, or Kingdom of Thailand, so those presumptions do not apply.

The Veteran's service record shows he served on Okinawa from February 1961 to June 1962 as a member of the 5th Transportation Battalion (Movement Control), 9th Logistics Command.

The Veteran asserts he was exposed to herbicides while he was performing duties on Okinawa, which required him to assist in transloading shipments en route from the United States to Vietnam and other parts of Southeast Asia; see Statement in Support of Claim dated in September 2007.  The barrels sometimes leaked their contents onto the Veteran's clothes and hands; see Statement in Support of Claim dated in April 2010.  The barrels were black with orange markings, he heard the contents referred to as 2,4,5-T or 2,4,5-D, and photographing was forbidden because the contents were classified; see Notice of Disagreement dated in June 2010.  He also asserts that he flew to Cambodia and Laos with barrels of herbicide that he unloaded in those countries; also, Agent Orange was used as a local defoliant on Okinawa, and the Veteran would be exposed to such herbicide during field exercises.  See letter by the Veteran received in April 2011.

The Veteran testified before the Board in March 2012 that he recalls offloading black barrels marked with a reddish-orange stripe; the barrels were marked with percentages of 2,4-D and 2,4,5-T.  Some of the barrels leaked, and the contents would get on the Veteran's hands and clothes.  He was not provided protective clothing or gloves.  Usually, local civilian personnel assisted with unloading, but when these barrels were unloaded the local civilians were not allowed to participate because the contents were classified.  On one occasion the Veteran flew to Hawaii with a planeload of herbicides and then returned from Hawaii via Cambodia, where the herbicides were offloaded.

In January 2010 the RO submitted a request to the Veterans Benefit Administration VBA) Compensation and Pension (C&P) Services Agent Orange office in Washington, D.C. for confirmation that herbicides were stored in Okinawa.  The VBA C&P Service responded by a letter in February 2010 stating that two Department of Defense (DoD) documents had been reviewed in regard to the question of whether Agent Orange was stored in Okinawa as alleged by the Veteran.  The first document was a list of 71 sites within the United States at which herbicide/Agent Orange testing or use was acknowledged, but the list does not include Okinawa.  The second document was titled The History of the U.S. Department of Defense Programs for the Testing, Evaluation and Storage of Tactical Herbicides and dates from December 2006; the report refers to 31 sites but does not list any site in Okinawa.  The reports do not include the use of small-scale non-tactical herbicides for routine base management activities such as range management, brush clearing, weed control, etc., but commercial herbicides are used on every United States military installation in the world and do not fall under the statutes and regulations governing presumptive service connection for  herbicide exposure.  
   
In support of his claim the Veteran has submitted numerous documents asserting use of tactical herbicides outside the Republic of Vietnam.  Some of those documents assert use of herbicides during periods or in areas outside the Veteran's active service (e.g., alleged use of herbicides in Thailand or the Philippines, or use or storage of herbicides on Okinawa after the Veteran's discharge from service), and as such documents are not relevant to resolution of the appeal before the Board they will not be considered.

The Veteran cites a January 1998 decision by the Board in which a claimant was granted service connection for prostate cancer based on exposure to herbicides in Okinawa in the early 1960s.  This decision by the Board was also cited in a news article in Japan Times submitted by the Veteran as constituting evidence that the Board had generally conceded the presence of herbicides on Okinawa.  However, each decision by the Board is necessarily based on review of the evidence of record in a particular claims file and accordingly has no precedential value toward adjudication of appeals by other claimants such as the present Veteran who may appear to be similarly placed.  See 38 C.F.R. § 20.1303 (2011).  Further, the present appeal can be distinguished from the earlier case before the Board because the present file on review contains evidence against the  presence of herbicides on Okinawa, in the form of the VBA letter cited above, that was not cited in the 1998 decision and presumably not available to the Board at that time.  

The Veteran provided supporting "buddy statements" in connection with his appeal.  However, they appear to be more in the nature of internet posts, making any relationship with the Veteran unclear.  Nevertheless, a January 2008 statement from GC states GC was stationed on Okinawa and was one of several members of his unit to develop prostate cancer after service.  This does not describe the presence of tactical herbicides on Okinawa, and is not accorded any evidentiary weight.  

A  January 2008 statement from KA states KA had unloaded damaged barrels and crates in Okinawa for shipment to Vietnam and had developed unexplained tumors He does not describe when this occurred, so it too is accorded little weight.  In this regard, it is observed he describe himself as 57 years old when he posted his comments in 2008.  Thus, he was born in approximately 1951, which would have made him only approximately 11 years old in 1962, and therefore not in a position to described events on Okinawa during the Veteran's service.  

A July 2011 statement from DLE states that DLE could recall there were rumors on Okinawa about tanks of chemicals being warehoused, but he never saw such warehouses.  On review of these statements, the Board finds that DLE observed nothing, and thus is not a competent witness; his report of hearing rumors ("scuttle") has no probative value.  Likewise, the storage of "chemicals" does not establish the storage of tactical herbicides.   

The Veteran submitted an obituary for Major General John J. Hayes, who was noted for being the Chemical Corps officer who removed chemical weapons from Okinawa to Johnston Atoll in an operation called Operation Red Hat, January-September 1971.  Although the Veteran contends this demonstrates that Agent Orange was stored in Okinawa, the time period is not identified and the Board notes that the chemical agent identified in the story was sarin gas, a nerve agent, not a tactical herbicide such as Agent Orange.  Further, the chemical agent in the story was identified as being stored in a permanent munitions bunker, not as being transloaded for shipment to Vietnam.  The Board concludes that the obituary submitted by the Veteran and any other references to Operation Red Hat do not show herbicide storage in or movement through Okinawa.

The Veteran submitted an article titled Agent Orange and the New York Times 1961-1979 that was presented in a conference in Hanoi in March 2006.  The article generally laments the tactical use of herbicides by the United States but is silent in regard to any storage or transportation of herbicides through Okinawa.

In addition, the Veteran has provided numerous documents purporting to show that herbicides (Agent Purple and Agent Pink) were transported to Okinawa on the Navy-contracted ship SS Sooner State and the USNS Schuyler Otis Bland.  

The ship's log of the Otis Bland shows that the ship touched in Naha, Okinawa, in January 1962; of interest, on that voyage the ship sailed directly from San Francisco to Vietnam, after which it touched at Subic Bay (Philippines) and Taiwan before proceeding to Okinawa, and from Okinawa to Inchon (Korea).  The Veteran contends that herbicides were unloaded from the Otis Bland in Saigon on January 19, 1962, but given that the ship had sailed directly to Vietnam from San Francisco the voyage does not support a conclusion that the Otis Bland carried herbicides to Okinawa.  The Veteran also contends that while the ship was berthed at Okinawa on February 2, 1962, a case of "liquid poison" was spilled resulting in strict security, but the deck log for that day records only a generator fire and some routine drills (abandon ship drill, man overboard drill, etc.).

The deck log of the Otis Bland also shows that in April 1962 the ship sailed from Naval Ammunition Depot (NAD) Concord, California to Pearl Harbor, from there to Guam, and from Guam to Okinawa.  Because the cargo included explosives an Army security detachment was taken aboard.  From Okinawa the ship went to Korea, and from there to the Philippines and return to San Francisco.  Given that this itinerary did not touch Vietnam, there is nothing to support a conclusion that the Otis Bland was carrying herbicides to Okinawa on that voyage.

In May 1962 the Otis Bland sailed from the explosives anchorage in Korea to Taiwan, and from Taiwan to Naha, Okinawa.  From Okinawa the ship went to the Philippines and from the Philippines back to San Francisco.  Again, given that this itinerary did not touch Vietnam, there is nothing to support a conclusion that the Otis Bland was carrying herbicides to Okinawa on that voyage.

In sum, the deck logs above do not support a conclusion that the USNS Schuyler Otis Bland carried herbicides to Okinawa while the Veteran was assigned there.
    
The Veteran has submitted an article titled Operation Ranch Hand: Herbicides in Southeast Asia (published by Air University Review, July-August 1983) that asserts tactical herbicides were used during the period 1962 through 1971, mostly in South Vietnam but also in Laos.  The Veteran has also submitted excerpts from an official Air Force history by the same author titled Operation Ranch Hand: the Air Force and Herbicides in Southeast Asia 1961-1971 (published by the Office of Air Force History, United States Air Force in 1982).  Neither article addresses whether tactical herbicides were shipped through Okinawa.  The Board notes that the latter article states that Agent Purple and Agent Pink were loaded onto the USNS Otis Bland for shipment in December 1961, but as noted above the deck log definitively shows the ship did not pass through Okinawa en route to Vietnam during that voyage.

The Veteran submitted a report titled Blue Water Navy Vietnam Veterans and Agent Orange Exposure, published by the Institute of Medicine of the National Academies, that describes tactical herbicides used in Southeast Asia and also discusses the degree to which members of the Navy and Coast Guard may have been exposed.  Nothing in the report deals with the shipment of herbicides from the manufacturer to Southeast Asia or otherwise addresses the presence of tactical herbicides on Okinawa.

The Veteran submitted a declassified memorandum to the Chairman of the Joint Chiefs of Staff (CJCS) dated in November 1961 stating that the Army had established a depot on Okinawa for pre-stocking essential non-air-transportable supplies for use in Vietnam, but recommending that pre-stocking agreements be reached with the governments of Thailand and Vietnam.  Nothing in the document alludes to herbicides.

The Veteran has submitted a declassified memo to the Assistant Secretary of Defense for International Security Affairs (ASD-ISA) dated in December 1961 recommending that chemicals for Operation Ranch Hand be shipped and delivered to the United States Operations Mission  (USOM) as "agricultural material" if deemed necessary by the State Department or the U.S.  Military Assistance Advisory Group (USMAAG); if such cover was not deemed necessary normal military assistance program (MAP) procedures would apply.  Nothing in the memo alludes to shipments via Okinawa.

The Veteran has submitted a September 1966 document titled Report of Staff Visit: Philippines, Taiwan and Okinawa produced by the Pacific Air Forces (PACAF) Director of Operations and Maintenance, Civil Engineering, which states in relevant part that during a PACAF conference in Subic Bay herbicide literature was handed out and pest control spraying was discussed.  The Board notes at this point that base Civil Engineer staffs were responsible for using non-tactical herbicides for local base weed control; such herbicides were commercial non-tactical products and have no relationship to tactical herbicides such as Agent Orange.  Further, although the report states that some unspecified herbicides were discussed in a conference at Subic Bay, the agenda also shows discussion of routine base management issues such as rodent and insect control, leading the Board to conclude that any herbicides discussed were non-tactical and related to base maintenance.  In any case, nothing in the report alludes to tactical herbicides such as Agent Orange being used at, stored at or transported through Okinawa while the Veteran served there.

In November 2011 the Veteran submitted an undated article by Jon Mitchell titled Agent Orange on Okinawa - Consolidating the Evidence in which the author makes much of the October 1966 PACAF report cited above, asserting that "herbicides" are synonymous with "defoliants" and thus documents use of tactical herbicides on Okinawa; however, as noted above, tactical defoliants would not have been a topic of discussion among base civil engineers, so the reliance of the article on the PACAF report is misplaced.  The article cites to numerous citizens of Okinawa and numerous American ex-servicemembers that tactical herbicides were tested in the jungles of Okinawa for suitability for use in Vietnam, that tactical herbicides were used for perimeter defoliation in Okinawa, that tactical herbicides were stored in Okinawa and that tactical herbicides were shipped through Okinawa.  These opinions were based on persistence of defoliation in affected areas, observation of the characteristics of the defoliant used (color, smell, etc.) and historical data regarding health effects on human and animal life in those areas.  The Board has no basis on which to judge the credibility of the persons quoted, but notes that none of the quoted persons are scientists competent to distinguish chemicals by personal observation; further, the author admits that no studies have been undertaken to show the presence of dioxins in the soil or water on Okinawa.  The Board accordingly finds that the report does not suffice to show that tactical herbicides were used or stored on Okinawa during the period of the Veteran's service.

The Veteran also submitted a December 2011 article by Jon Mitchell, titled Agent Orange on Okinawa - Buried Evidence? as published in the Asia-Pacific Journal: Japan Focus.  The article addresses assertions that dozens of drums of Agent Orange were buried in 1969 and that an American ship ran aground off Naha in 1969 with a load of Agent Orange that spilled into the waters.  As the article relates to incidents several years after the Veteran's service, the assertions therein are not relevant to resolution of this claim.

The file contains morning reports from the 5th Transportation Battalion, 9th Logistics Command showing the Veteran departed on temporary duty (TDY) in Hawaii on March 28, 1962, and returned to his unit on May 1, 1962.  The Veteran's representative has submitted a number of documents relating to Project Agile, a project in which equipment (sprayers, bomblets and other dissemination methods) and chemical agents were apparently being tested for subsequent operational use in Operation Ranch Hand, and asserts that the Veteran's reported deployment in Laos and other locations was related to Operation Agile, details of which are still classified.  

In regard to the TDY period cited above, as well as to the Veteran's other lay evidence of exposure to Agent Orange in service as articulated in his correspondence to VA and his testimony before the Board, the Board notes that a Veteran is competent to describe events during service, but once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. 465 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has determined in this case that the Veteran's account of exposure to tactical herbicides on Okinawa, and during TDY to Cambodia and Laos, is not credible.  There simply is no competent documentation of tactical herbicides on Okinawa during the Veteran's service there, and despite the arguments of the Veteran's representative there have apparently been no soil samples or other forensic evidence showing dioxins on that island.  

The Veteran's recollection of the markings on the cited barrels has been internally inconsistent.  In a Statement in Support of Claim in September 2007 he stated he had heard the contents of the barrels referred to as 2,4,5-T or 2,4,5-D, whereas he testified in March 2012 that he actually remembered the barrels being marked with percentages of 2,4-D and 2,4,5-T.  It is also simply not credible that the Veteran would independently remember specific markings on barrels he had loaded decades before.  

While the Veteran may arguably have been in Laos and/or Cambodia during his TDY to Hawaii, there is no presumption of service connection rising from being present in either of those two countries, nor does the record on review show that tactical herbicides were stored or transported through Hawaii (thus, there is no implication that going from Hawaii to Laos or Cambodia may have involved herbicides).  It is also not credible that barrels of herbicide would be flown by airplane from Okinawa to Laos/Cambodia via Hawaii, given the distances involved.  The Veteran has obvious self-interest in the outcome, which does not negate his credibility but nonetheless weighs against the credibility of his uncorroborated assertions.  Buchanan, id.        

The Board is not required to accept a veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  For the reasons cited above, the Board finds the Veteran's uncorroborated account of exposure to herbicides in Okinawa, Laos and Cambodia are inadequate to support a grant of service connection.

While the file contains medical opinions stating the Veteran's claimed disorder are due to exposure to tactical herbicides in service, no other etiological relationship to service has been advanced.  Given that actual exposure to tactical herbicides is not shown, it follows that the criteria for service connection are not met and that the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.  
   
      
ORDER

Service connection for diabetes mellitus Type II is denied.

Service connection for prostate cancer is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


